Title: To George Washington from Henry Laurens, 25 December 1777
From: Laurens, Henry
To: Washington, George



Sir
York [Pa.] 25th Decemr [1777]

I had the honour of writing to Your Excellency yesterday by Colo. Boudinot.
This Instant was brought to me a Resolve of Congress dated the 24th in favor of Colonel Barton, which will accompany this.
I have in obedience to that Act signed & delivered to Colo. Barton a Commission of Colonel in the Army—that Gentleman will be bearer of this & intends immediately to wait on your Excellency in hopes of receiving such Commands as will give him opportunities of being

further servicable to his Country. I remain With very great Esteem & Regard.
